Citation Nr: 1540148	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of chondromalacia of the right knee, initially rated as noncompensable.

2.  Evaluation of chondromalacia of the right knee, rated as 10 percent disabling from July 27, 2009.

3.  Evaluation of chondromalacia of the left knee, initially rated as noncompensable.

4.  Evaluation of chondromalacia of the left knee, rated as 10 percent disabling from July 27, 2009.

5.  Evaluation of degenerative changes of the cervical spine, initially rated as noncompensable.

6.  Evaluation of degenerative changes of the cervical spine, rated as 10 percent disabling from July 27, 2009.

7.  Evaluation of degenerative changes of the cervical spine, rated as noncompensable from October 25, 2011.

8.  Evaluation of degenerative changes of the cervical spine, rated as 10 percent disabling from April 10, 2012.

9.  Evaluation of right ankle strain, status-post chip fracture, initially rated as noncompensable.

10.  Entitlement to service connection for right and left arm disorders.

11.  Entitlement to service connection for right and left shoulder disorders.

12.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

The April 2008 rating decision denied the Veteran's claims of entitlement to service connection for right and left arm disorders, right and left shoulder disorders, and a right hip disorder.  This rating decision also granted service connection for chondromalacia of the right and left knees, degenerative changes of the cervical spine, and right ankle strain; noncompensable disability ratings were assigned for each disability, effective March 1, 2008.  

An April 2012 decision granted a 10 percent disability ratings for the Veteran's chondromalacia of the right and left knees (per knee) and for degenerative changes of the cervical spine, effective July 27, 2009.  In the April 2012 decision, the Veteran was assigned a noncompensable disability evaluation for his degenerative changes of the cervical spine effective October 25, 2011 and a 10 percent disability rating for this disability, effective April 10, 2012.  The disability rating for the service-connected right ankle remains noncompensable.  The Veteran has not indicated that he agrees with the ratings assigned.   Therefore, the grant of higher ratings is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not indicated that he is not capable of substantially gainful employment due to his service-connected disabilities.  As such, a claim for TDIU is not raised by the record.
The issues of the evaluations of chondromalacia of the knees, degenerative changes of the cervical spine, and right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right and left arm disorders were not manifest during service and are not attributable to service.

2.  Right and left shoulder disorders were not manifest during service and are not attributable to service.

3.  Right hip arthritis is attributable to the already service-connected generalized arthritis.

4.  The left humerus fracture is due to a post-service event.


CONCLUSIONS OF LAW

1.  Right and left arm disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Right and left shoulder disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Right hip arthritis is a subsequent manifestation of already service-connected arthritis.  38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2007 and March 2013, to the Veteran.  These letters explained the evidence needed to substantiate the initial claims for service connection, as well the legal criteria for entitlement to such benefits.  Nevertheless, these letters explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for service connection of the bilateral arm and shoulder disorders, as well as the right hip disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has right and left arm disorders, right and left shoulder disorders, and a right hip disorder due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board also notes that the appellant did not service in the Gulf and the Gulf War provisions are not applicable.

Right hip

The Board acknowledges that an August 2010 MRI by Carolina Imaging of the hips indicates bilateral early degenerative changes of the superolateral aspect of the hip joints.  

Service connection has been granted for osteoarthritis of the cervical spine.  Nothing in that rating decision established that the pathology was limited or traumatic origin.  There was a failure to code the disorder as 5003 or 5010 or some other identifying (limiting factor) factor.  Since that determination, arthritis in the right hip has been identified.

The regulations are clear; subsequent manifestations of a service-connected disease process are service-connected unless clearly due to intercurrent cause.  38 C.F.R. § 3.303.  Here, no intercurrent cause has been identified.  Service connection for right hip arthritis, as part of the already service-connected arthritis, is granted.

Arm and shoulder disorders (other than humerus)

During his April 2015 Board hearing, the Veteran, through his representative, asserted that he had disabilities of the right and left arms and shoulders.  

The Board finds that the weight of the evidence is against the existence of right and left arm disorders and right and left shoulder disorders.  

The Board acknowledges that the Veteran was treated in service for complaints of right and left shoulder pain, right elbow pain, and right hip pain.  Records reflect right hip complaints related to a leg length discrepancy in September 1996, right elbow pain in January 1997, right shoulder pain in January 1999, right hip pain in June 2001, and left shoulder pain in November 2001 and May 2002.  However, physical examination and/or x-rays on these occasions were normal; diagnoses included left acromioclavicular strain, left shoulder musculoskeletal strain, right shoulder trapezius muscle strain, and right hip pain.

Service examination reports dated February 1994, October 1998, December 2001, and June 2005 reflect that clinical evaluations of the Veteran's musculoskeletal system and extremities were normal.  In December 2001, the Veteran denied experiencing problems with his shoulders and arms, arthritis, and painful joints.  In June 2005, the Veteran denied having any current medical problems and reported that he was in "good health."  In March 2007, the Veteran reported a history of shoulder pain and swollen and painful joints; he clarified that his joint pain was related to his (now service-connected) knees.  Physical examination of the shoulders, arms, and right hip was normal.  An October 2007 radiology report from Southeast X-ray reflects that x-rays of the arms, wrists, hands, shoulders, and hips were normal. 

Moreover, post-service treatment records do not show any complaints, treatment, or diagnoses right and left arm disorders or right and left shoulder disorders after service (other than a post-service humerus injury).  The Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any right and left arm disorders or right and left shoulder disorders in the years since service.  

In this regard, the Board notes that the Veteran has provided post-service medical records, but no relevant pathology was reported regarding the Veteran's arms and shoulders (other than the humerus).  There is no evidence of treatment, pathology or diagnoses of right and left arm disorders or right and left shoulder disorders.  The Board points out that a July 2009 VA examination report reflects that the Veteran reported that his shoulder pain started in his neck and his right hip pain started in his low back, and denied pain that originated in the claimed joints.  Physical examination and x-rays of the shoulders and right hip were normal.  An August 2013 VA shoulders and arms examination report reflects that the Veteran reported a left shoulder injury in service, while doing push-ups in 2002, as well as a post-service motorcycle accident wherein the Veteran fractured his left proximal humerus; current x-rays showed a healed fracture of the left humeral neck.  

Similarly a May 2012 VA treatment record reflects that he denied any related complaints; he denied experiencing any bone or joint pains, or muscle aches.  His silence as to pathology of the arms, shoulders, and right hip, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  In fact, the Veteran has made no assertions of upper extremity or right hip symptomatology related to his service except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

To the extent that there is identification of residuals of a humerus fracture, such has been attributed to a post-service accident rather than an event in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

There is no probative evidence that the Veteran has right and left arm disorders or right and left shoulder disorders that are related to his acute complaints of pain during service.  To the extent that the Veteran reported a history of right and left arm pain and right and left shoulder pain during and since service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  Although the Veteran was diagnosed with shoulder strains in service, no pathology related to his shoulders and arms, beyond those related to his post-service fracture of the left humerus, have been reported since service.   

To the extent that there are lay statements asserting that the Veteran has right and left arm disorders and right and left shoulder disorders related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any current arm or shoulder pathology, disease, or residuals of injury.  In regard to the fracture of the humerus, such is due to a post-service event.  Significantly, nothing suggests a relationship between his service and the claimed right and left arm disorders and right and left shoulder disorders.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board again points out that when seen in October 2010 and May 2012, the pertinent systems were negative for pathology and that the Veteran denied any related complaints.  

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show current right and left arm disorders and right and left shoulder disorders (other than a post-service fracture of the humerus).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board again notes that during the hearing, the VLJ explained that there was a requirement to establish the presence of disability and evidence of a disease or injury in service.

The weight of the evidence reflects that the Veteran's right and left arm disorders and right and left shoulder disorders, are unrelated to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Left humerus

The evidence of record establishes that there is x-ray evidence of a fracture of the left proximal humerus.  However, humerus pathology was not identified during service, the separation examination was normal, and the lay evidence establishes that there was a post-service accident that resulted in the fracture.  Here, we find that there is evidence of post-service pathology.  However, there is no basis to attribute the post-service fracture to service.

The Board finds that the preponderance of the evidence is against the claims for service connection of bilateral arm and/or shoulder disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for right and left arm disorders is denied.

Service connection for right and left shoulder disorders is denied.

Service connection for a right hip arthritis is granted.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected chondromalacia of the right and left knees, degenerative changes of the cervical spine, and right ankle strain are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded VA examinations in July 2009 for his knees and ankle, and October 2013 for his cervical spine.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected chondromalacia of the right and left knees, degenerative changes of the cervical spine, and right ankle strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board points out that the arbitrary selection of the date of receipt of disagreement with a rating or the use of a VA examination report as the date for the assignment of a disability rating is incongruous with the consistency of symptomatology during and since service.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from February 2008 to the present.  

2.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected chondromalacia of the right and left knee and service-connected right ankle strain, status-post chip fracture.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected degenerative changes of the cervical spine.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims for increased ratings in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


